DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 3 August 2022 for the application filed 9 October 2020 which claims priority to PCT/US19/26861 filed 10 April 2019 which claims priority to PRO 62/655,810 filed 10 April 2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-14, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2,350,646).
- Regarding Claim 1. Smith discloses a parachute vent reefing system (fig. 1-7, “varying the effective area of the vent” column 1 lines 15-16) comprising: 
a plurality of attachment members (the attachment members are made up of suspension lines 8, tape 18 and loops 24 as illustrated in figs. 4-7) disposed about a vent portion (14) of a parachute canopy (2; fig. 4 illustrates the attachment members disposed about the vent portion); 
a keeper (26) routed between each attachment member of said plurality of attachment members (8/18/24, fig. 7 illustrates the routing); and
for each one of said plurality of attachment members (8/18/24), a vent line (8) extending from a top portion of said parachute canopy (2) to a center portion of said vent portion (14, fig. 4, taken with fig. 6 or 7 illustrates the arrangement wherein the terminal ends of the vent lines 8 are joined to each other in the middle of the vent 14 as the various portions of the attachment members are disposed within the interior of the vent);
wherein each one of said plurality of attachment members (8/18/24) are attached to each other in said center portion of said vent portion (14, fig. 4, taken with fig. 6 or 7 illustrates the arrangement as the attachment members are disposed within the vent portion evenly, requiring them to be centered and in a center portion of the vent portion).
wherein said keeper (26) has a diameter less than the diameter of said vent portion (14, as illustrated, the keeper diameter is less than the vent portion) and is configured to break at a preselected tensile threshold (“break cord has a strength of 120 pounds” column 6 lines 43-44).
- Regarding Claim 2. Smith discloses the parachute vent reefing system of claim 1, wherein said keeper (26) is a break cord (“break cord” column 6 line 36).
- Regarding Claim 9. Smith discloses the parachute vent reefing system of claim 1, wherein said plurality of attachment members (8/18/24) each comprises a vent line (8) extending from a circumferential edge of said vent portion (14, fig. 4 illustrates the arrangement).
- Regarding Claim 10. Smith discloses the parachute vent reefing system of claim 9, wherein each of said vent lines (8) terminates in a loop (24, fig. 7).
- Regarding Claim 11. Smith discloses the parachute vent reefing system of claim 9, wherein said vent line (8) is comprised of parachute tape (“spaced loops of tape” column 6 line 29).
- Regarding Claim 12. Smith discloses the parachute vent reefing system of claim 1, wherein, when said break cord (26) is broken during parachute deployment, the parachute deploys to an un-reefed configuration (fig. 3, see column 6 lines 33-55).
- Regarding Claim 13. Smith discloses a parachute vent reefing system (fig. 1-7, “varying the effective area of the vent” column 1 lines 15-16), comprising: 
a parachute canopy (2) having a vent (14) disposed on a top portion having an un-reefed diameter (fig. 3, see also line 32 fig. 5) and a reefed diameter (fig. 1, see also line 30 fig. 5); 
at least two vent lines (8, fig. 4-7 illustrate at least two) extending from opposite sides of said vent (14) that extend toward a middle of said vent (14, arrangement illustrated in fig. 4-7); 
an attachment member (8/18/24) disposed on each of said vent lines (fig. 7 illustrates the arrangement); and 
a break cord (26) routed through each of said attachment members (8/18/24, fig. 7 illustrates the break cord routing); 
wherein when said break cord (26) is routed through each of said attachment members (8/18/24), said vent (14) assumes said reefed diameter (30, fig. 1); 
wherein when said break cord (26) is not routed through each of said attachment members (8/18/24), said vent (14) assumes said un-reefed diameter (32, fig. 3; column 6 lines 34-55); and
wherein terminal end portions of said vent lines (8) are joined to each other in said middle of said vent (14, fig. 4, taken with fig. 6 or 7 illustrates the arrangement wherein the terminal ends of the vent lines 8 are joined to each other in the middle of the vent 14 as the various portions of the attachment members are disposed within the interior of the vent).
- Regarding Claim 14. Smith discloses the parachute vent reefing system of claim 13, wherein said break cord (26) is configured to break at a preselected tensile strength (“break cord has a strength of 120 pounds” column 6 lines 43-44) so that the vent (14) can transition from said reefed diameter (fig. 1) to said un-reefed diameter (fig. 3) during parachute deployment (see column 6 lines 34-55).
- Regarding Claim 17. Smith discloses the parachute vent reefing system of claim 13, wherein said attachment member (8/18/24) is a loop formed at a terminal end portion of said vent line (8, fig. 6-7 illustrate the arrangement).
- Regarding Claim 19. Smith discloses a method of reefing a parachute (fig. 1-7), comprising: 
providing a parachute canopy portion having a vent aperture (14, fig. 1-5 illustrate the parachute canopy and vent aperture), the vent aperture (14) having a circumferential edge (illustrated by fig. 4-5); 
extending one or more vent lines (8) from said circumferential edge of said vent aperture (14) toward a center portion of said vent aperture (14, fig. 4 illustrates the arrangement); 
providing an attachment member (8/18/24) on each of said vent lines (8) within said vent aperture (14, fig. 6-7 illustrate the attachment and 4 illustrates the arrangement); and 
routing a break cord (26) through each of said attachment members (8/18/24, fig. 7 illustrates the break cord routing);
wherein terminal end portions of said vent lines (8) are joined to each other in said middle of said vent (14, fig. 4, taken with fig. 6 or 7 illustrates the arrangement wherein the terminal ends of the vent lines 8 are joined to each other in the middle of the vent 14 as the various portions of the attachment members are disposed within the interior of the vent).
- Regarding Claim 20. Smith discloses the method of claim 19, wherein said break cord (26) is selected according to a selected tensile strength (“break cord has a strength of 120 pounds” column 6 lines 43-44), so that when said parachute canopy (2) deploys (fig. 1-3), outward radial forces imparted on said break cord (26) via said attachment members (8/18/24) breaks said break cord (26) when said tensile strength is exceeded (“break cord has a strength of 120 pounds” column 6 lines 43-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view Obviousness.
- Regarding Claim 3. Smith discloses the parachute vent reefing system of claim 2, wherein said break cord (26) is composed of rope (“break cord” column 6 line 36, rope is a mechanical equivalent of a break cord allowing for Smith to disclose rope, further the examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I)).
- Regarding Claim 4. Smith discloses the parachute vent reefing system of claim 2, wherein said break cord (26) is composed of cable (“break cord” column 6 line 36, cable is a mechanical equivalent of a break cord allowing for Smith to disclose cable, further the examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I)).
- Regarding Claim 5. Smith discloses the parachute vent reefing system of claim 2, wherein said break cored is composed of chain (“break cord” column 6 line 36, chain is a mechanical equivalent of a break cord allowing for Smith to disclose chain, further the examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I)).
- Regarding Claim 6. Smith discloses the parachute vent reefing system of claim 2, wherein said break cord is composed of wire (“break cord” column 6 line 36, wire is a mechanical equivalent of a break cord allowing for Smith to disclose wire, further the examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I)).
- Regarding Claim 18. Smith discloses the parachute vent reefing system of claim 13, with said break cord (26) and deployment from an aircraft (“released from an aeroplane” column 1 line 37) but does not discloses wherein said break cord is configured to break during parachute deployment of an aircraft traveling at a speed between 32-55 knots.
However, the examiner contends that it is an obvious matter of design choice for one having ordinary skill in the art to configure the break cord to break at a loading corresponding to a speed of between 32-55 knots to ensure proper deployment of the parachute and minimize shock loading for an end user or load suspended from the parachute. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the break cord to break during deployment from an aircraft traveling between 32-55 knots, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Gross, et al. (US 2,942,815).
- Regarding Claim 16. Smith discloses the parachute vent reefing system of claim 13, with the attachment member (8/18/24) which forms a loop, but does not disclose wherein said attachment member is an O-ring or a D-ring.
However, Gross discloses a similar system (fig. 1-3) wherein attachment members (56) are D-rings (see fig. 3a).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the loop of Smith to incorporate the D-rings of Gross to provide a more durable and flexible attachment member.
Response to Arguments
Applicant's arguments, see pages 5-7, filed 3 August 2022 have been fully considered but they are not persuasive.
Regarding the applicants interview summary, the examiner contends that no agreement was reached that the existing claim language overcame the prior 102 rejections.  As the claims are currently amended, all language has been brought in from previous dependent claims which were rejected under Smith.  The examiner maintains those rejections, as the claim language does not specify that the vent lines themselves are connected at a center of the vent portion, but merely that terminal ends of the vent lines are joined to each other in the middle of the vent (which in the examiners view is disclosed by Smith through the attachment members joining each vent line terminal end within the middle of the vent).  If, as discussed in the interview, new language is introduced which clearly recites attachment of the end of each vent line to another end of a separate vent line, then those amendments would overcome the current Smith reference, but amendments to this effect were not presented, and as such, Smith still reads on the claims.  The examiner also draws the applicant’s attention to two additional references which do disclose vent lines directly attached to one another in Taylor (US 2,577,047) and Smith (US 2,356,493).
Given the above, the examiner maintains the previous rejections and finds the applicant’s arguments moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        10 August 2022